Citation Nr: 1401796	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-02 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran and J.B.  

ATTORNEY FOR THE BOARD

S. Coyle, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1969 to July 1971.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In a statement in January 2011, the Veteran raised the claim for a total disability rating on the basis of individual unemployability, which is referred to the RO for appropriate action. 

The claim for increase for posttraumatic stress disorder is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In July 2012, the Veteran testified that his posttraumatic stress disorder has worsened since he was last examined by VA.  As the evidence suggests a material change in the disability, a reexamination to determine the current severity of his posttraumatic stress disorder is warranted. 






Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric examination to determine the level of occupational and social impairment due to posttraumatic stress disorder.  

The Veteran's file must be made available to the VA examiner.  

2.  After the above development, adjudicate the claim for increase for posttraumatic stress disorder.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


